Exhibit 10.2
AMENDMENT #2
TO
EXECUTIVE EMPLOYMENT AGREEMENT
     Reference is made to the Executive Employment Agreement, as amended (the
“Agreement”) dated August 31, 2005, by and among Segmentz, Inc., a Delaware
corporation (currently known as Express-1 Expedited Solutions, Inc., the
“Company”), and Mark Patterson (the “Executive”). The Company and the Executive
are referred to collectively herein as the “Parties.” All capitalized terms not
otherwise defined herein shall have the meaning set forth in the Agreement.
     1. Term. The Parties hereby agree that Section 4 of the Agreement is hereby
deleted and replaced with the following:
“4. Term. The Term of employment hereunder will commence on the date as set
forth above and will terminate on August 1, 2011 (the “Term”).”
     2. Salary. The Parties hereby agree that Section 5(a) of the Agreement is
hereby deleted and replaced with the following:
“(a) Salary. The Executive shall be paid a base salary (the “Base Salary”) at an
annual rate of $160,000. The Base Salary shall be reviewed annually throughout
the Term by the Company’s Compensation Committee and may be raised in its sole
discretion.”
     3. Definition of “Cause”. The Parties hereby agree that Section 6(c)(3) of
the Agreement is hereby deleted, and that Section 6(c)(2) of the Agreement is
hereby deleted and replaced with the following:
“(2) “Cause” shall mean:
     (A) Executive’s material violation of any of the provisions of this
Agreement, or the rules, policies, and/or procedures of the Company, or
commission of any material act of fraud, misappropriation, breach of fiduciary
duty or theft against or from the Company, if such violation is not cured as
soon as is reasonably practical, and in any event within thirty (30) days after
written notice from the Company, or if Executive commits the same violation
within twelve (12) months of receiving any such notice.
     (B) Executive’s violation of any law, rule or regulation of a governmental
authority or regulatory body with jurisdiction over the Company or Executive
relative to the conduct of Executive in connection with the Company’s business
or its securities, if such violation is not cured as soon as is reasonably
practical, and in any event within thirty (30) days after written notice from
the Company, or if Executive commits the same violation within twelve
(12) months of receiving any such notice.
     (C) The conviction of Executive of a felony under the laws of the United
States of America or any state therein.”
     4. Termination Following a Change of Control. The Parties hereby agree that
Section 6(f) of the Agreement is hereby deleted and replaced with the following:

 



--------------------------------------------------------------------------------



 



     “f. Change in Control. If, within one year after a Change in Control, the
Company terminates Executive’s employment with the Company without Cause, OR
Executive voluntarily terminates such employment with Good Reason, the following
provisions will apply:
     (1) An amount equal to the sum of (A) Executive’s aggregate Base Salary (at
the rate most recently determined) for a period equal to one year (the
“Severance Period”), and (B) an amount equal to the greater of (i) Executive’s
Bonus payments for the year preceding the date of termination, and (ii) the
annual average of Executive’s Bonus payments during the two (2) years
immediately preceding the date of termination, shall be paid to, or in trust
for, Executive pursuant to Section 6(f)(7) in a lump sum within 30 days after
the date of termination.
     (2) Executive shall receive any and all benefits accrued under any
Incentive Plans and Benefit Plans to the date of his termination. The amount,
form and time of payment of such benefits shall be determined by the terms of
such Incentive Plans and Benefit Plans, and for purposes of such plans,
Executive’s employment shall be deemed to have terminated by reason of
retirement.
     (3) The Company agrees that for purposes of all Incentive Plans and Benefit
Plans Executive shall be given service credit for all purposes for, and shall be
deemed to be an employee of the Company during, the Severance Period,
notwithstanding his inability to render services by reason of death or
disability during the Severance Period or the fact that he is not an employee of
the Company during the Severance Period; provided that, if the terms of any of
such Incentive Plan or Benefit Plan do not permit such credit or deemed employee
treatment, the Company will make identical payments and distributions outside of
the Plans.
     (4) During the Severance Period Executive and his dependents will continue
to be covered by all health, dental, disability, accident and life insurance
plans or arrangements made available by the Company in which he or his
dependents were participating immediately prior to the date of his termination
as if he continued to be an employee of the Company, provided that, if
participation in any one or more of such plans and arrangements is not possible
under the terms thereof, the Company will provide substantially identical
benefits. Executive’s right to continuation of coverage under the health
insurance plan of employer pursuant to Section 4980B (or any successor section)
shall commence at the end of the Severance Period.
     (5) No payments or benefits payable to or with respect to Executive during
the Severance Period pursuant to this Section 6(f) shall be reduced by any
amount Executive or his dependents, spouse or beneficiary may earn or receive
from employment with another employer or from any other source.
     (6) Except as otherwise provided in Section 6(f)(7), upon the death of
Executive all amounts payable hereunder to Executive pursuant to this Section
6(f) shall be paid to his devisee, legates or other designee, or in the absence
of a designee, to his estate.
     (7) Amounts payable pursuant to Section 6(f)(1) shall be, at the election
of Executive set forth in a written instrument delivered to the Company within
15 days after his termination of employment, be either paid to him in a lump sum
or paid to the trustee

 



--------------------------------------------------------------------------------



 



of a trust to be established by the Company for the benefit of Executive, with a
bank or trust company selected by Executive as trustee. If Executive elects to
have payments made to the trustee of such trust, the trust agreement shall
conform to the provisions of any applicable model trust set forth in any
Internal Revenue Service authority and shall contain terms and conditions
mutually satisfactory to Executive and the Company and that are not inconsistent
with the provisions of any such model trust.
     (8) Treatment of Options.
     (A) If upon termination of his employment pursuant to Section 6(f)(1)
Executive holds any options (the “Options”) with respect to the common stock
(the “Common Stock”) of the Company, which are not then exercisable, said
Options shall immediately vest upon termination. All such Options shall remain
outstanding and exercisable for the remainder of the full term thereof (i.e. the
term of said Option shall not be shortened as a result of any change in control
provisions or other adjustment provisions contained in the Option agreement or
the plan under which the Options were issued).
     (B) If Executive holds Options and (i) the Company effects any merger or
consolidation of the Company with or into another person, (ii) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (iii) any tender offer or exchange offer (whether by the
Company or another person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property or (iv) the Company effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(each a “Fundamental Transaction”), then, upon any subsequent exercise of the
Options, Executive shall have the right to receive, for each share of Common
Stock underlying the Option that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction, the number
of shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such merger,
consolidation or disposition of assets by a holder of the number of shares of
Common Stock for which the Option is exercisable immediately prior to such
event. If holders of Common Stock are given any choice as to the securities,
cash or property to be received in a Fundamental Transaction, then Executive
shall be given the same choice as to the Alternate Consideration it receives
upon any exercise of the Option following such Fundamental Transaction. To the
extent necessary to effectuate the foregoing provisions, any successor to
Company or surviving entity in such Fundamental Transaction shall issue to
Executive a new option consistent with the foregoing provisions and evidencing
Executive’s right to exercise such Option into Alternate Consideration. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this Section 6(f)(8) and insuring that the Options (or
any such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.

 



--------------------------------------------------------------------------------



 



     (9) Expenses. The Company shall pay to Executive all out-of-pocket
expenses, including attorneys’ fees, incurred by Executive in connection with
the successful enforcement of this Section 6(f) by Executive.
     (10) Definitions. For purposes of this Agreement:
     (A) “Benefit Plans” shall mean any qualified or supplemental defined
benefit retirement plan or defined contribution retirement plan, currently or
hereafter made available by the Company to Executive in which Executive is
eligible to participate, or any private arrangement maintained by the Company
solely for executive.
     (B) “Change in Control” shall be deemed to occur on the earliest of any of
the following events:
     (i) The ownership by any entity, person, or group of beneficial ownership,
as that term is defined in Rule 13d-3 under the Securities Exchange Act of 1934,
as amended, of more than 50% of the outstanding capital stock of the Company
entitled to vote for the election of directors (“Voting Stock”);
     (ii) The effective time of (a) a merger or consolidation of the Company
with one or more other corporations as a result of which the holders of the
outstanding Voting Stock of the Company immediately prior to such merger hold
less than 80% of the Voting Stock of the surviving or resulting corporation, or
(b) a transfer of all or substantially all of the property of the Company other
than to an entity of which the Company owns at least 80% of the Voting Stock
(for example, for purposes hereof, the sale of the Express-1 Expedited division
and the CGL division shall be deemed to be the transfer or substantially all of
the property of the Company); or
     (iii) The election to the Board of Directors of the Company, without the
recommendation or approval of the incumbent Board of Directors of the Company,
of the lesser of (a) three independent directors or (b) directors constituting a
majority of the number of directors of the Company then in office.
     (C) “Good Reason” shall exist if, without Executive’s express written
consent:
     (i) The Company shall assign to Executive duties of a non-executive nature
or for which Executive is not reasonably equipped by his skills and experience;
     (ii) The Company shall reduce the salary of Executive, or materially reduce
the amount of paid vacations to which he is entitled, or his fringe benefits and
perquisites;

 



--------------------------------------------------------------------------------



 



     (iii) With respect to an Executive employed at the Company’s St. Joseph,
Michigan office, the Company shall require Executive to relocate his principal
business office or his principal place of residence greater than fifty miles
outside St. Joseph, Michigan (said 50 mile area being hereinafter referred to as
the “Area”), or assign to Executive duties that would reasonably require such
relocation;
     (iv) The Company shall require Executive, or assign duties to Executive,
which would reasonably require him to spend more than sixty normal working days
away from the Area during any consecutive twelve month period;
     (v) The Company shall fail to provide office facilities, secretarial
services, and other administrative services to Executive which are substantially
equivalent to the facilities and services provided to Executive on the date
hereof; or
     (vi) The Company shall terminate incentive and benefit plans or
arrangements, or reduce or limit Executive’s participation therein relative to
the level of participation of other executives of similar rank, to such an
extent as to materially reduce the aggregate value of Executive’s incentive
compensation and benefits below their aggregate value as of the date hereof.
     (D) “Incentive Plans” shall mean any incentive, bonus, deferred
compensation or similar plan or arrangement currently or hereafter made
available by the Company in which Executive is eligible to participate.”
     5. Sole Amendments. The Parties hereby agree that except as modified
herein, the Agreement shall remain in full force and effect.
     6. Counterparts. This Amendment #2 to Executive Employment Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together will constitute one and the same instrument.
     7. Governing Law. This Amendment #2 to Executive Employment Agreement shall
be deemed made and entered into in the State of Michigan and shall be governed
and construed under and in accordance with the laws of the State of Michigan.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment #1
to Executive Employment Agreement to be executed as of August 13, 2008.

                  Express-1 Expedited Solutions, Inc.    
 
           
 
  By:
Name:   /s/ Michael R. Welch
 
Michael R. Welch    
 
  Title:   CEO    
 
                /s/ Mark K. Patterson                   Mark Patterson    

 